Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 1 of 8




                   EXHIBIT D
Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 2 of 8


                                                                  Page 1


                               Volume: I
                               Pages: 1 to 199
                               Exhibits: See Index
                 UNITED STATES DISTRICT COURT
               For the District of Massachusetts
              Civil Action No. 1:19-CV-11605-WGY

                                                  )
    GIGI KAI ZI CHAN,                             )
                  Plaintiff,                      )
                                                  )
              vs.                                 )
                                                  )
    WELLINGTON MANAGEMENT COMPANY, LLP            )
    and CHARLES ARGYLE,                           )
                  Defendants.                     )
                                                  )

                    ZOOM VIDEO DEPOSITION OF CHARLES
         ARGYLE, a witness called on behalf of the
         Plaintiff, taken pursuant to the Federal Rules
         of Civil Procedure, before Susan E. DiFraia,
         Certified Shorthand Reporter and Notary Public
         in and for the Commonwealth of Massachusetts,
         via Zoom Video, on October 28, 2020, commencing
         at 10:00 a.m.
 Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 3 of 8


                                                                   Page 2
 1
 2        APPEARANCES:
 3        HARTLEY MICHON ROBB
          155 Seaport Blvd
 4        Boston, MA 02210
          BY:   Patrick J. Hannon, Esquire
 5        Tel: 617.447.2819
          E-Mail:    Phannon@hartley@michonrobb.com
 6        Attorney for the Plaintiff.
 7
 8        JACKSON LEWIS
          75 Park Plaza
 9        Boston, MA 02116
          BY:   Stephen T. Paterniti, Esquire
10        Tel: 617.367.0025
          E-Mail:    Spaterniti@jacksonlewis.com
11        Attorney for the Defendants.
12
13
14
                              * * * * *
15
16
17
18
19
20
21
22
23
24
 Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 4 of 8


                                                                       Page 3
 1
                           E X A M I N A T I O N S
 2
      Witness                                                          Page
 3    Charles Argyle
      Direct Examination            BY MR. HANNON                             4
 4
 5
                               E X H I B I T S
 6
      Exhibit                       Description                    Page
 7    1                             Bates DEF 00002932             4
      2                             Bates DEF 00012683             4
 8    3                             Bates DEF 00010672             4
      4                             Bates DEF 00001005             4
 9    5                             Bates DEF 00001971             4
      6                             Bates DEF 00007568             4
10
11         (All original exhibits held by Attorney Hannon)
12
13
14
15
16
17
18
19
20
21
22
23
24
25
 Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 5 of 8


                                                                   Page 4
 1
                        P R O C E E D I N G S
 2
 3                   (Documents marked as Argyle
 4             Exhibit 1 to 6 for identification)
 5                          CHARLES ARGYLE
 6        a witness called for examination by counsel for
 7        the Plaintiff, having been satisfactorily sworn
 8        by the Notary Public, was examined and
 9        testified as follows:
10                       DIRECT EXAMINATION
11             BY MR. HANNON:
12   Q.   Would please state your full name.
13   A.   Charles Sean Argyle.
14   Q.   And, Mr. Argyle, have you ever had the pleasure
15        of sitting for a deposition before?
16   A.   Yes.
17   Q.   How many times?
18   A.   Once.
19   Q.   And what type of dispute did that involve?
20   A.   It was a discrimination dispute.
21   Q.   And what was your involvement in that dispute?
22   A.   I was part of the -- I wasn't named in the
23        dispute.     I was part of the -- I was a manager
24        at Wellington Management in the group where
 Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 6 of 8


                                                                   Page 115
 1        directly?

 2   A.   I don't recall.      I do recall that he expressed

 3        it indirectly.

 4   Q.   How did he express it indirectly?

 5   A.   Through feedback.

 6   Q.   Okay.    Feedback to who?

 7   A.   Feedback -- feedback to our annual feedback

 8        poll, survey whatever you -- yes.           Poll.

 9   Q.   Would that be part of the peer review process?

10   A.   Yes.

11   Q.   Besides the peer review feedback process, any

12        other feedback you recall him providing you of

13        Ms. Chan?

14   A.   I can recall Mr. Boselli providing feedback on

15        me that I wasn't doing my job well enough

16        because Ms. Chan was still in Hong Kong.

17   Q.   And when did he provide that feedback?

18   A.   It wasn't provided directly to me, so I'm not

19        exactly sure.

20   Q.   How did you hear about it?

21   A.   In my year-end review.

22   Q.   And who provided that year-end review?

23   A.   Mr. Swords.

24   Q.   Which year?
 Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 7 of 8


                                                                   Page 116
 1   A.   2016.

 2   Q.   How did Mr. Swords communicate to you that

 3        Mr. Boselli had provided this feedback?

 4   A.   He said, There's a lot of feedback on you.

 5        Gave me some paper.

 6   Q.   What was the paper that Mr. Swords provided you

 7        with respect to Mr. Boselli's feedback?

 8   A.   It was -- it didn't mention Ms. Chan by name, I

 9        remember that, because I remember the feedback,

10        but it was clear what he alluded to when he

11        matched it to Mr. Boselli's feedback in the

12        peer process.

13   Q.   And how was it clear?

14   A.   It said something along the lines of what -- we

15        have a -- Charles has an issue in Hong Kong he

16        has to deal with.       I can't remember the exact

17        words, but if you triangulate that against the

18        feedback he provided in the system, that's how

19        I remember that it was in the system.            It was

20        clear that that's what it pertained to.

21   Q.   Did you and Mr. Swords discuss this feedback

22        from Mr. Boselli at all?

23   A.   No, we had a lot of things at all times to

24        discuss with Mr. Swords and I would not say
 Case 1:19-cv-11605-WGY Document 85-4 Filed 09/15/21 Page 8 of 8


                                                                   Page 117
 1        that Ms. Chan was top of that list.

 2   Q.   So you and Mr. Swords never discussed the topic

 3        of Ms. Chan?

 4   A.   I don't recall.

 5   Q.   Were you surprised by the feedback that you got

 6        from Mr. Boselli at your year-end review in

 7        2016?

 8   A.   Was I surprised?       My feedback?

 9   Q.   Yes, the feedback that he provided with respect

10        to your performance.

11   A.   No.     So there's two parts to that, was I

12        surprised to receive any feedback in any way,

13        shape or form, no.       Was I surprised that it

14        came from John Boselli?        I never really thought

15        about it.

16   Q.   What was your understanding as to Mr. Boselli's

17        work interactions with Ms. Chan in 2016?

18   A.   As I mentioned, John Boselli ran global equity

19        portfolios that had the opportunity to invest

20        in all market around the world.          The -- again,

21        not to measure something that is difficult

22        precisely, but he was -- is, was, and is and

23        has been year after year has been known as one

24        of the best collaborators, especially in London
